PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/750,409
Filing Date: 5 Feb 2018
Appellant(s): OMURA et al.



__________________
Matthew H. Everhart
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4, 6-8, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroko (JP 09-266862 A; 1997; made of record by applicant) in view of Stahley et al. (US Patent No. 5,894,967; April 20, 1999) and Kang et al. (“Physical Properties of Wheat Flour Treated by Supercritical Carbon Dioxide”, APCBEE Procedia 2 (2012) 27-31; Retrieved from Internet URL < https://www.sciencedirect.com/science/article/pii/S2212670812000772>).
Regarding claim 1, Hiroko discloses a shaker-type package for wheat flour having a powder sieve (3) comprising one or more shaker holes for wheat flour to pass though (English Translation [0001]-[0007]). 

    PNG
    media_image2.png
    438
    192
    media_image2.png
    Greyscale

Hiroko, however, is silent with respect to the shaker holes having a maximum width of 2 to 20 mm and the wheat flour having an angle of difference of 13.5 to 30 degrees. 
Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees and a mean particle diameter of 78 microns (See Tables 3 and 4 regarding the control).
Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), which overlaps the claimed angle of difference range of 13.5 to 30 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. (MPEP 2144.05 I) Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have placed the flour of Kang in the container of Hiroko as Hiroko is directed to a wheat flour container. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07) In the instant case, the selection of a known wheat flour to place in a container known for holding wheat flour would have been obvious to one of ordinary skill in the art. 
Further, Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley and therefore it would have been obvious to place such wheat flour in the container or Hiroko. It would have been obvious to one of ordinary skill in the art to have the wheat flour of Hiroko have a similar angle of difference as taught by Stahley as such property is known in the art to aid in dispensing powders. It would have been obvious to one of ordinary skill in the art to vary the angle of repose of the wheat flour through routine experimentation to result in a desired angle of difference. Stahley discloses that an angle of difference 
With respect to the shaker holes having a maximum width of 2 to 20 mm, Kang further teaches that the wheat flour has a mean particle diameter of 78 micrometers, or 0.078 mm (Table 3). It would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko at a maximum width of 2 to 20 millimeters. Clearly, the shaker holes of Hiroko would be required to be larger than the largest flour particles in order to ensure that clogs do not form and all of the flour can be dispensed. It is universally known that speed with which a powder is dispensed through a shaker depends on the relative dimensions of the powder and the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the size of the holes of the shaker of Hiroko depending on the speed with which the flour was desired to be dispensed.  As such, the shaker holes sizes presently claimed are merely an obvious variant of the prior art.
Stahley further teaches that the apertures, or holes through which the powder is dispensed are about 1 mm in diameter each (col 7 lines 1-20), thus falling within the claimed range of less than 2 to 20 mm. Therefore, as it is known in the art for a powder dispensing container to comprise a hole having a width within the claimed range, it would have been obvious for the container of Hiroko to have holes that are 1 mm in diameter each. Doing so would yield the predictable result of providing a container that is suitable for dispensing a powder. 
Regarding claim 2, Hiroko discloses that the container has a plurality of holes (See Figure above), but not specifically from 2 to 9 shaker holes as claimed. The examiner notes, however, that the specific amount of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the amount of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of shaker holes depending on the desired amount of wheat flour to be dispensed. 
Regarding claim 4, as stated above with respect to claim 1, Hiroko in view of Hang and Stahley disclose a wheat flour having an angle of difference of 15 to 25 degrees, thus falling within the claimed range of 14.5 to 26 degrees. 
Regarding claims 6, 11 and 14, as stated above, Hiroko discloses a shaker-type package for wheat flour as described above, but fails to teach the wheat flour having an average particle diameter of 60 to 320 micrometers. 
Kang discusses physical properties of wheat flour and further teaches that typical wheat flour that has not been treated with supercritical carbon dioxide (e.g. the control) has a mean particle size being 78.42 micrometers (section 3.3 on page 30), thus falling within the claimed range of 60 to 320 micrometers. Kang discloses that the particle size is achieved through grinding whole wheat (page 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the particle size of the wheat flour of Hiroko. Kang teaches 
Regarding claims 7 and 8, as stated above with respect to claim 1, Hiroko discloses a shaker container for wheat flour and further teaches a method of applying wheat flour by shaking wheat flour out through the shaker holes within the sieve of the container onto an object (English Translation [0001]-[0007]). 
Hiroko discloses that the container has a plurality of holes (See Figure above), but not specifically from 2 to 9 shaker holes as claimed. The examiner notes, however, that the specific amount of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the amount of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of shaker holes depending on the desired amount of wheat flour to be dispensed. 
Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees and a mean particle diameter of 78 microns (See Tables 3 and 4 regarding the control).
Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of prima facie case of obviousness exists. (MPEP 2144.05 I) Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have placed the flour of Kang in the container of Hiroko as Hiroko is directed to a wheat flour container. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07) In the instant case, the selection of a known wheat flour to place in a container known for holding wheat flour would have been obvious to one of ordinary skill in the art. 
Further, Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley and therefore it would have been obvious to place such wheat flour in the container or Hiroko. It would have been obvious to one of ordinary skill in the art to have the wheat flour of Hiroko have a similar angle of difference as taught by Stahley as such property is known in the 
With respect to the shaker holes having a maximum width of 2 to 20 mm, Kang further teaches that the wheat flour has a mean particle diameter of 78 micrometers, or 0.078 mm (Table 3). It would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko at a maximum width of 2 to 20 millimeters. Clearly, the shaker holes of Hiroko would be required to be larger than the largest flour particles in order to ensure that clogs do not form and all of the flour can be dispensed. It is universally known that speed with which a powder is dispensed through a shaker depends on the relative dimensions of the powder and the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the size of the holes of the shaker of Hiroko depending on the speed with which the flour was desired to be dispensed.  As such, the shaker holes sizes presently claimed are merely an obvious variant of the prior art.
Stahley further teaches that the apertures, or holes through which the powder is dispensed are about 1 mm in diameter each (col 7 lines 1-20), thus falling within the claimed range of less than 2 to 20 mm. Therefore, as it is known in the art for a powder dispensing container to comprise a hole having a width within the claimed range, it 
Regarding claims 15-17, as stated above, Hiroko teaches that the wheat flour exits the container through the powder sieve when applied to an object (See English translation [0001]-[0007]) and the prior art renders obvious the angle of difference. 
Hiroko discloses that the container has a plurality of holes and therefore the wheat flour would exhibit a scattering distance when shaken out. With respect to the exact amount of wheat flour dispensed and the exact scattering distance, the examiner notes that the specific amount of holes and time for shaking will determine the amount of wheat flour dispensed as well as the scattering distance. A shaker container having 7 holes will have a larger scattering distance than a shake container having 2 holes. Additionally, shaking the container vertically downward for a longer amount of time will result in a higher amount of wheat flout that is dispensed. Therefore, it is obvious to one of ordinary skill in the art to vary the amount of wheat flour that is shaken out as well as the scattering distance depending on the properties of the container (e.g. amount, shape and size of holes) and the time for dispensing.
Regarding claims 18-20, Hiroko discloses that the container has a plurality of holes (See Figure above), but not specifically from 2 to 9 shaker holes as claimed. The examiner notes, however, that the specific amount of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the amount of 
With respect to the shaker holes having a maximum width of 2 to 20 mm, Kang further teaches that the wheat flour has a mean particle diameter of 78 micrometers, or 0.078 mm (Table 3). It would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko at a maximum width of 2 to 20 millimeters. Clearly, the shaker holes of Hiroko would be required to be larger than the largest flour particles in order to ensure that clogs do not form and all of the flour can be dispensed. It is universally known that speed with which a powder is dispensed through a shaker depends on the relative dimensions of the powder and the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the size of the holes of the shaker of Hiroko depending on the speed with which the flour was desired to be dispensed.  As such, the shaker holes sizes presently claimed are merely an obvious variant of the prior art.
Stahley further teaches that the apertures, or holes through which the powder is dispensed are about 1 mm in diameter each (col 7 lines 1-20), thus falling within the claimed range of less than 2 to 20 mm. Therefore, as it is known in the art for a powder dispensing container to comprise a hole having a width within the claimed range, it would have been obvious for the container of Hiroko to have holes that are 1 mm in diameter each. Doing so would yield the predictable result of providing a container that is suitable for dispensing a powder. 

	
Claims 3, 5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroko (JP 09-26682 A; 1997; made of record by applicant) and Stahley et al. (US Patent No. 5,894,967; April 20, 1999) and Kang et al. (“Physical Properties of Wheat Flour Treated by Supercritical Carbon Dioxide”, APCBEE Procedia 2 (2012) 27-31; Retrieved from Internet URL < https://www.sciencedirect.com/science/article/pii/S2212670812000772>) as applied to claims 1, 7 and 8 above, and further in view of Kitchen Encounters (Flour Facts: All-Purpose, Bread, Cake and Pastry; Nov. 7, 2013. [Retrieved on April 27, 2019] Retrieved from Internet URL < https://kitchenencounters.typepad.com/blog/2013/11/-baking-basic-bread-cake-all-purpose-flours-.html>).
Regarding claims 3, 5, 9, 10, 12 and 13, the prior art discloses the packaged wheat flour as described above, but fails to specifically state that the wheat flour is soft wheat flour, granulated, non-granulated or a mixture of both.
Flour Facts discloses that wheat flour is known to come in soft wheat as well as granulated and non-granulated (page 3). Flour facts discloses that the different types of flour are for baking different food products and have difference moisture contents.
It would have been obvious to one of ordinary skill in the art to vary the type of flour used within the container of Hiroko depending on the desired used of the flour as taught by Flour Facts.
. 

(2) Response to Argument

Firstly, the examiner would like to note that the rejection of similar Patent Application No. 15/117,641, directed towards a packaged wheat flour comprising a wheat flour packed in a shaker type container having 2 to 7 holes with a maximum width of 2 to 12 mm, wherein the wheat flour has a particle diameter, D10, of 25 micrometers or more and a particle diameter, D90, of 400 micrometers or less with a D90/D10 ration of 3 to 12, was affirmed by the Board on Oct. 16, 2020.

Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant’s arguments begin on page 7. Applicant outlines specific citations in the Office Action on pages 7-9 to present arguments as to why the instant invention is not obvious over the prior art. The examiner has outlined and addressed the specific arguments below: 

IV.4.1.1

This is not found persuasive as applicant is merely arguing the mode of operation of using the containers. Stahley is not being relied upon to teach the claimed container and is only being relied upon to show that it is known in the art for a powder contained within a container to have the claimed properties. Stahley teaches that powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65). Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3). Even though Stahley discloses a squeeze type container, it is still beneficial for the powder in a shaker type container to be fluidized and require minimum air velocity when exiting the container. Again, Stahley is not being relied upon to teach a container and therefore this argument is not persuasive. 
Further, this is merely common sense. One of ordinary skill in the art knows how to shake a container. One of ordinary skill in the art can squeeze a shakable container if desired as a shakable container is capable of being squeezed. Therefore, the mode of operation does not vary significantly between a squeeze, sieve, and shaker type container as they all have holes through which a material exits. A sieve container is capable of being squeezed and shaken. A squeeze container is capable of being 
Applicant further argues on pages 12-15 that a skilled artisan would have considered the properties of a powder required for the powder to be dispensed to be different for each type of container. Applicant states that one would expect the properties for the powder to be different in a squeeze type container than a sieve or shaker type container. 
This is not found persuasive as each type of container has holes for a product to be dispensed. One of ordinary skill in the art knows how to shake a container. One of ordinary skill in the art can squeeze a shakable container if desired as a shakable container is capable of being squeezed. Therefore, the mode of operation does not vary significantly between a squeeze, sieve, and shaker type container as they all have holes through which a material exits. A sieve container is capable of being squeezed and shaken. A squeeze container is capable of being shaken and a shaker container is capable of being squeezed. Therefore, the mode of operation of each type of container is obvious to one of ordinary skill in the art depending on the desired use. 
While Stahley teaches that the packaged powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), Stahley additionally states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3). Even though Stahley discloses a squeeze type container, it is still 
Therefore, one of ordinary skill in the art would not expect the properties to be different as the powder is still exiting from the holes in the container and a squeeze type container is capable of being shaken and a shaker type container is capable of being squeezed. 
Further, applicant’s arguments are not commensurate in scope with the claims. No criticality has been demonstrated regarding the properties of the powder. Applicant is merely stating that the instant invention produces a different effect without providing any data to support such conclusion. The distribution of the powder onto a substance has to do with hole spacing and the size of the holes and is not just related to the properties of the powder. The claims do not recite how the holes are spaced or the pattern to which the holes are spaced, which are well known to affect the particle distribution. 
Applicant further argues on pages 15-22 that there is no reasonable expectation of success using what is taught by Stahley in the container of Hiroko. 
This is not found persuasive for all the reasons stated above. One of ordinary skill in the art would expect wheat flour having the same properties as taught by Stahley to be suitable for shaking out from the container of Hiroko. Again, as stated above, one of ordinary skill in the art can squeeze a shakable container if desired as a shakable container is capable of being squeezed. Therefore, the mode of operation does not vary significantly between a squeeze, sieve, and shaker type container as they all have holes through which a material exits. A sieve container is capable of being squeezed and 
 While Stahley teaches that the packaged powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), Stahley additionally states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3). Even though Stahley discloses a squeeze type container, it is still beneficial for the powder in a shaker type container to be fluidized and require minimum air velocity when exiting the container. 
Therefore, one of ordinary skill in the art would not expect the properties to be different as the powder is still exiting from the holes in the container and a squeeze type container is capable of being shaken and a shaker type container is capable of being squeezed. 
Further, applicant’s arguments are not commensurate in scope with the claims. No criticality has been demonstrated regarding the properties of the powder. Applicant is merely stating that the instant invention produces a different effect without providing any data to support such conclusion. The distribution of the powder onto a substance has to do with hole spacing and the size of the holes and is not just related to the properties of the powder. The claims do not recite how the holes are spaced or the 
Applicant argues on pages 21-26 that Stahley does not teach that the angle of difference of wheat flour is a result effective variable.  This is not found persuasive as the examiner is relying upon the combination of Stahley with Kang to show that the angle of difference is a result effective variable. Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees. Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65). Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley and therefore it would have been obvious to place such wheat flour in the container or Hiroko. It would have been obvious to one of ordinary skill in the art to have the wheat flour of Hiroko have a similar angle of difference as taught by Stahley as such property is known in the art to aid in dispensing powders. It would have been obvious to one of ordinary skill in the art to vary the angle of repose of the wheat flour through routine experimentation to result in a desired angle of difference. Stahley discloses that an angle of difference ranging from 15 to 25 degrees is desired for dispensing powders and therefore varying the angle of repose and angle of fall of the wheat flour to result in a desired angle of difference would yield the predictable result of providing a suitable powder for dispensing.
The angle of difference is the difference between the angle of repose and the angle of fall and therefore they are not independent of each other and instead 

IV.4.1.2
	On pages 26-31, applicant states that the prior art fails to teach the shaker holes having a maximum width of 2 to 20 millimeters. 
This is not found persuasive as there is only one way for something to go through a hole, the items has to be smaller than the hole. This is basic knowledge for packaging an item intended to be shaken out a container through holes within the container. 
As stated above in the rejection, the examiner recognizes that Hiroko is silent with respect to the size of the shaker holes, however, the combination of Hiroko and Kang teach that it would have been obvious to have a shaker container for wheat flour having the claimed size shaker holes to ensure the wheat flour can be dispensed through the shaker holes. Kang teaches that the particle size of wheat flour can vary 
Again, this is basic knowledge for dispensing powders and therefore it would have been obvious to have the shaker holes larger than 0.15 mm in order to ensure the flour particles fit through the holes.
Applicant’s arguments against Stahley not teaching the claimed range are not found persuasive. Applicant states that claim 1 recites a width of 2 to 20 mm and not less than 2 to 20 mm and therefore Stahley does teach a width within the claimed range. This is not found persuasive as the claim recites a maximum width of 2 to 20 mm, which states that the holes have a width of not more than 2 to 20 mm and can have a width less than that. Stahley teaches that the apertures, or holes through which the powder is dispensed are about 1 mm in diameter each (col 7 lines 1-20), thus falling within the claimed range of less than 2 to 20 mm. Therefore, as it is known in the art for 
Applicant’s arguments on pages 31-33 that none of the cited references teach a shaker type container having holes at a maximum width as claimed and wheat flour having the claimed angle of difference are not found persuasive for all the reasons stated above. 
Regarding applicant’s arguments on pages 33-36 that the instant invention yields unexpected and superior results, the examiner notes that there is nothing unexpected regarding the shaken out amount of wheat flour and the scattering distance. Applicant states that the number and size of the shaker holes is unexpected over the prior art. This is not found persuasive as clearly a shaker container having 7 holes will have a larger scattering distance than a shaker container having 2 holes. Additionally, shaking the container vertically downward for a longer amount of time will result in a higher amount of wheat flour that is dispensed. The number of shaker holes is directly related to the output flow rate, which is expected. The prior art recognizes the utility of putting flour in a shaker type container as taught by Hiroko. The number and size of the shaker holes is merely an obvious variant over the prior art as one of ordinary skill would want the size of the shaker holes to be bigger than the particle diameter of the wheat flour in order for the particles to exit, which is simple geometry. With respect to the amount shaken-out and the scattering distance, all are dependent upon a variety of factors that are not recited. The amount shaken out will depend on the number of shakes, the 
Applicant further presents data in Tables 1 and 2 on pages 36-40 stating that both the number and diameter of shaker holes is critical in determining shaken-out amount, scattering distance and distribution uniformity performance. The examiner notes that such data is merely common sense in the art. In essence, applicant has merely put flour in a salt shaker. The prior art recognizes the utility of putting flour in a shaker type container as taught by Hiroko. The number and size of the shaker holes is merely an obvious variant over the prior art as one of ordinary skill would want the size of the shaker holes to be bigger than the particle diameter of the wheat flour in order for the particles to exit, which is simple geometry. With respect to the amount shaken out and the scattering distance, all are dependent upon a variety of factors that are not recited. The amount shaken out will depend on the number of shakes, the amount of flour in the container, as well as the amount of force used when shaking. Shaking the container twice and with a greater force will result in a greater amount dispensed from the container, which is expected and obvious over the prior art. Additionally, the scattering distance would be dependent upon the arrangement of the shaker holes in relation to one another, such as the holes being in a circle or spread apart from one 
All differences between the prior art and the instant invention are common sense and obvious variants over the prior art. A greater number of shaker holes will result in a greater amount dispensed. A wider shaker hole width will also result in a greater amount dispensed from the container. Therefore, is it obvious to one of ordinary skill in the art to vary the number and width of the shaker holes of the prior art. 
Regarding applicant’s arguments on pages 40-41 stating the angle of difference as claimed is advantageous for dispensing powder as it prevent lumps from forming. 
This is not found persuasive for the same reasons as stated above. There is nothing unexpected regarding placing wheat flour in a shaker type container, as taught by Hiroko, having an angle of difference as claimed, which is taught by Stahley. 

IV.4.2
On pages 43-46, applicant states that the prior art fails to teach the number of shaker holes being from 2 to 7. 
This is not found persuasive as the specific amount of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the amount of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to 
The prior art recognizes the utility of putting flour in a shaker type container as taught by Hiroko. The number and size of the shaker holes is merely an obvious variant over the prior art as one of ordinary skill would want the size of the shaker holes to be bigger than the particle diameter of the wheat flour in order for the particles to exit, which is simple geometry. Further, increasing the number of shaker holes results in a larger amount that is dispensed from the container at a given time. Therefore, increasing or decreasing the amount of shaker holes is obvious depending on the desired amount of flour to be dispensed. 

IV.4.3
On page 46, applicant states that the prior art fails to teach the number of shaker holes as well as the criticality of such combination with the angle of difference as claimed and as shown in Tables 1 and 2. 
This is not found persuasive for all the reasons stated above. The examiner notes that such data presented in Tables 1 and 2 is merely common sense in the art. In essence, applicant has merely put flour in a salt shaker. The prior art recognizes the utility of putting flour in a shaker type container as taught by Hiroko. The number and size of the shaker holes is merely an obvious variant over the prior art as one of ordinary skill would want the size of the shaker holes to be bigger than the particle diameter of the wheat flour in order for the particles to exit, which is simple geometry. With respect to the amount shaken out and the scattering distance, all are dependent 

IV.4.4
On page 47, with respect to claims 15 and 16, applicant states that the prior art fails to teach the angle of difference for the wheat flour and fails to teach the scattering distance. 
This is not found persuasive for all the reasons stated above. As outlined above, the claimed angle of difference is obvious over the prior art. 
The scattering distance is also obvious over the prior art. Hiroko discloses that the container has a plurality of holes and therefore the wheat flour would exhibit a scattering distance when shaken out. With respect to the exact amount of wheat flour dispensed and the exact scattering distance, the examiner notes that the specific amount of holes and time for shaking will determine the amount of wheat flour dispensed as well as the scattering distance. A shaker container having 7 holes will have a larger scattering distance than a shake container having 2 holes. Additionally, shaking the container vertically downward for a longer amount of time will result in a 

IV.4.5
On pages 47-48, with respect to claim 17, applicant states that the prior art fails to teach the scattering distance. 
This is not found persuasive for all the reasons stated above. Hiroko discloses that the container has a plurality of holes and therefore the wheat flour would exhibit a scattering distance when shaken out. With respect to the exact amount of wheat flour dispensed and the exact scattering distance, the examiner notes that the specific amount of holes and time for shaking will determine the amount of wheat flour dispensed as well as the scattering distance. A shaker container having 7 holes will have a larger scattering distance than a shake container having 2 holes. Additionally, shaking the container vertically downward for a longer amount of time will result in a higher amount of wheat flout that is dispensed. Further, the amount shaken out will depend on the number of shakes, the amount of flour in the container, as well as the amount of force used when shaking. Shaking the container twice and with a greater 

IV.4.6
On pages 48-49, with respect to claims 18-20, applicant states that the prior art fails to teach the number of size of the shaker holes. 
This is not found persuasive as the specific amount of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the amount of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of shaker holes depending on the desired amount of wheat flour to be dispensed. 
The prior art recognizes the utility of putting flour in a shaker type container as taught by Hiroko. The number and size of the shaker holes is merely an obvious variant over the prior art as one of ordinary skill would want the size of the shaker holes to be bigger than the particle diameter of the wheat flour in order for the particles to exit, which is simple geometry. Further, increasing the number of shaker holes results in a larger amount that is dispensed from the container at a given time. Therefore, 

Finally, the instant invention is merely directed towards a container with holes containing flour, which is not significantly different than what is taught by the prior art. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Stephanie Cox
/S.A.C/Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.